         Case 1:20-cv-08455-PAE Document 25 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KERRI-ANN JOHNSON,

                                       Plaintiff,                        20 Civ. 8455 (PAE)
                       -v-
                                                                               ORDER
 NV5, INC., NV5 GLOBAL, INC., LINDA REARDON,
 KRISTIN PETRICA, ALEXANDER A. HOCKMAN,
 and JOHN and JANE DOE (said names being fictitious,
 the persons intended being those who aided and abetted
 the unlawful conduct of the named Defendants),

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       In light of the referral to the District’s Mediation Program, the Court adjourns the initial

pretrial conference scheduled for January 22, 2021 at 2:00 p.m.


       SO ORDERED.

                                                               
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 22, 2020
       New York, New York
